 1

 2

 3                                    UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                 ***
 6    BERNARD YOUNG,                                        Case No. 2:18-cv-00110-RFB-VCF
 7                          Petitioner,
              v.                                                         ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                       Respondents.
10

11          Petitioner’s second Unopposed Motion for Extension of Time (ECF No. 28) is GRANTED.
12   Petitioner will have until October 25, 2019, to file a second amended petition for writ of habeas
13   corpus in this case.
14          IT IS SO ORDERED.
15          DATED this 23rd day of August, 2019.
16

17
                                                         RICHARD F. BOULWARE, II
18                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28

                                                    1
